This cause was tried in the court below by a special judge, and judgment was rendered in favor of defendant in error, defendant below, on the 17th day of October, 1910. On the same date, plaintiff in error, plaintiff below, filed his motion for a new trial, which was overruled on the 31st day of the same month, and plaintiff in error given 60 days to make and serve his case, and defendant in error ten days thereafter to suggest amendments, and the same to be settled and signed within 75 days from said 31st day of October, 1910. On the 8th day of December of the same year, before the expiration of said time granted in which to make and serve said case-made, a regular judge of said district granted a further extension of time of 40 days in which to make and serve same. Thereafter, on the 25th day of January, 1911, before the expiration of the time granted, a regular judge of said district made an order extending the time 90 days from said 25th day of January in which to prepare and serve a case-made. The time thus granted in which to make and serve a case-made expired on the 25th day of April, 1911. On April 28th thereafter, the judge made an order extending *Page 458 
the time 60 days in which to make and serve a case-made, and the same was served within said time.
A motion to dismiss has been filed by defendant in error, setting up, among other things, that the order made on April 28, 1911, is void, for the reason that the time originally granted expired on the 25th day of April, 1911, and the court had no power to extend further the time in which to serve a case-made, after the time previously granted had expired.
This objection is well taken; and upon the authority ofBray v. Bray, 25 Okla. 71, 105 P. 200, and Aetna Bldg.   LoanAss'n v. Williams, 26 Okla. 191, 108 P. 1100, this proceeding in error is, accordingly, dismissed.
All the Justices concur.